Citation Nr: 1710995	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  15-40 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.  

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to June 2006.

In May 2013, the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas denied entitlement to service connection for low back and right hip disabilities.  The Veteran appealed that decision to the Board of Veterans' Appeals (Board).  

In February 2015, the New Orleans, Louisiana RO denied the Veteran's claim of entitlement to service connection for a neck disorder.  The Veteran disagreed with that decision, and on November 30, 2016, she was issued a Statement of the Case with respect to that disorder.  

In January 2017, the Veteran testified before the undersigned.  During her hearing, she testified with respect to the onset of her cervical spine disability.  That testimony was set forth in the transcript of that hearing and is sufficient to perfect her appeal.  Therefore, the Board has jurisdiction over that issue, and it will be considered below.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.202 (2016).

Following the January 2017 hearing, the record was left open for 60 days, so that the Veteran could submit additional evidence relevant to her claims on appeal.  In particular, the Veterans Law Judge requested statement from health care professionals showing a nexus between the claimed disabilities and service.  To date, no additional evidence has been received by the VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for low back and right hip disorders are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A cervical spine disability, diagnosed primarily as degenerative disc disease, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.


CONCLUSION OF LAW

A cervical spine disability is not the result of disease or injury incurred in or aggravated by service, nor may cervical arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a cervical spine disability.  

Prior to the consideration of the merits of a claim VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2016).  After reviewing the record, the Board finds that the VA has met that duty.  

In January 2013, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete her claim for service connection for a cervical spine disability.  VA then obtained identified and available evidence, conducted examinations, and provided the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of her claims, such that it would result in prejudice to her.  Therefore, the Board will proceed to the merits of the appeal.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

For certain disabilities, such as arthritis service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

In addition, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

During her video conference, the Veteran testified that she injured her neck on two occasions.  She reported that during basic training, her drill instructor had hit her in the head.  She also reported that while driving a truck in Iraq, she had hit a bump in the road which threw her into the ceiling of the cab.  She noted that she had recently had neck surgery and maintained that the surgery was necessitated by injuries sustained in service, and that service connection for a cervical spine disorder was therefore warranted.  After carefully considering the claim in light of the record and the applicable law, however, the Board is of the opinion that the preponderance of the evidence is against that claim.  

The Veteran is competent to report her symptoms and what she experienced during and after her separation from service.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that she is competent by training or experience to diagnose any pathology causing her cervical spine problems.  The question of an etiologic relationship between any current problems and service or a service-connected disability involves a medical issue.  Thus, the question of etiology may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  Not only is a chronic, identifiable cervical spine disorder uncorroborated by the evidence in service; it is contradicted by more contemporaneous and probative evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).  

The Veteran's service treatment records, the report of her December 1999 service entrance examination, and the report of her March 2006 Medical Examination Board are negative for any complaints or clinical findings of a cervical spine disability.  An August 2006 examination revealed a clinically normal neck.

Although the Veteran now reports that she sustained two head injuries in service, during her Medical Evaluation Board, she denied that she then had, or had ever had, a head injury, or a period of unconsciousness or concussion.  Indeed, during the physical examination, her head, face, neck, and scalp were found to be normal.  As noted above, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry.  Therefore, the Board finds the preponderance of the evidence is against the Veteran's claim that she sustained a head or neck injury in service or any residuals of a head or neck injury.

A cervical spine disability, diagnosed primarily as spondylosis and degenerative disc disease, was not manifested until August 2011, more than five years after service.  The normal medical findings at the time of the Veteran's separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Nevertheless, the Veteran may still present competent evidence of a nexus to service.  

Post-service records make no reference to any relationship between the Veteran's current cervical spine disability and service.  Following the Veteran's January 2017 hearing the undersigned left the record open for 60 days to afford the appellant an opportunity to secure competent medical opinion evidence relevant to her claim.  In particular, the Veterans Law Judge recommended that she secure a statement from a health care professional showing a nexus between the current cervical spine disabilities and service.  To date, however, no additional evidence has been received.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran had a cervical spine disorder in service or that the claimed cervical spine disorder is in any way related to service.  Therefore, the criteria to grant service connection have not been met.  Accordingly, entitlement to service connection for a cervical spine disorder is not warranted.  

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, however, the preponderance of the evidence is against the Veteran's claim for service connection for a cervical spine disorder.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016). 


ORDER

Entitlement to service connection for a cervical spine disability is denied.  


REMAND

The Veteran claims entitlement to service connection for disabilities of the lumbar spine and right hip.  

In and after service, the Veteran complained of low back pain on several occasions.  During service in April 2006, an MRI revealed minimal spondylytic changes.

During a VA examination and treatment in May 2011, the Veteran's problem list included degeneration of a lumbar or a lumbosacral intevertebra1 disc, and during a January 2014, VA examination, the diagnosis was sacroiliitis.  However, neither of those diagnoses was confirmed by any objective findings, either on clinical examination or during laboratory studies.  

Following an April 2014 review of the record, a VA health care professional opined that it was not as likely as not that the Veteran's lumbar spine disability including sacroilitis was incurred in or caused by complaints of back pain during military service including minimal spondylylitic changes.

VA treatment records since April 2014, such as a December 2014 report from the Physical Rehabilitation Medicine Service, show diagnoses of lumbar degenerative disc disease and a lumbar strain.  A November 2014 MRI revealed a mild, chronic anterior wedge compression deformity of the L1 vertebral body.  

During service in January 2006, a bone scan revealed a benign area of sclerosis involving the right femoral neck.  During VA treatment in March 2012, magnetic resonance imaging confirmed that finding.  

Following a review of the Veteran's records in January 2014, a VA health care professional noted that the sclerotic area of right femoral neck was evaluated as a benign process-meaning that it was an incidental imaging finding.  The VA reviewer noted that the pattern was most consistent with a benign structure such as a non-ossifying or ossifying fibroma.  The VA reviewer found that it did not constitute a right hip disability.

During VA treatment in July 2015, it was noted that trochanteric bursitis was the closest to a diagnosis thus far, but that the findings could have been a normal variant.  Later that month, the Veteran received injections for pain due to bilateral trochanteric bursitis. 

In light of the additional medical records showing diagnoses of lumbar spine and right hip disabilities, the case is remanded to the AOJ for the following action:  

1.  Ask the Veteran for the name, address and dates of treatment of each health care provider where she has been treated for either a low back or right hip disability since September 2015.  Thereafter ask each health care provider/health care facility for the records of that treatment.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for an orthopedic examination by a health care professional (who has not seen the Veteran previously) to determine the nature and etiology of any diagnosed right hip and lumbar spine disability.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder, to include access to all VBMS and Virtual VA records, as well as a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a right hip and/or a lumbar disability are diagnosed, the examiner must identify and explain the elements supporting each diagnosis.  A diagnosis of right trochanteric bursitis must be ruled in or ruled out, and diagnoses of lumbar degenerative disc disease and sacroiliitis must be ruled in or ruled out.  

For each lumbar disorder diagnosed the examiner must opine whether it is at least as likely as not (at least a 50/50 chance) that the disorder was related to any event in service, including, but not limited to, the spondylitic changes noted on X-ray in April 2006.  The examiner must also opine whether it is at least as likely as not that any diagnosed right hip disorder was related to any event in service, including, but not limited to, sclerosis of the right femoral neck.

The examiner must opine whether it is at least as likely as not that any diagnosed lumbar or right hip disorder is proximately due to or has been aggravated by the Veteran's service-connected left hip tenosynovitis.  

For each opinion, the examiner must state how and why he or she reached any proffered opinion.  

3.  The Veteran is advised that it is her responsibility to report for all scheduled VA examinations and to cooperate in the development of her claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2016). 

4.  A copy of the notice informing the Veteran of the date, time, and location of the examination must be associated with the claims file.  In the event that the Veteran does not report for a scheduled examination, that fact must be noted in writing and associated with the claims file.  

5.  When the actions requested have been completed, undertake any other indicated development.  Then readjudicate the issues of entitlement to service connection for lumbar spine and right hip disabilities.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, she and her representative must be furnished a supplemental statement of the case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This specifically includes the submission of well-reasoned medical opinion evidence linking the claimed lumbar and right hip disorders to service. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


